     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


CHRISTOPHER MUTTERSBAUGH,           )
                                    )
       Plaintiff,                   )
                                    )              CIVIL ACTION NO.
       v.                           )               2:17cv746-MHT
                                    )                    (WO)
HYUNDAI MOTOR                       )
MANUFACTURING OF ALABAMA,           )
LLC,                                )
                                    )
       Defendant.                   )

                   SETTLEMENT-DISMISSAL ORDER

      The parties having informed the court that this

cause is now settled, it is the ORDER, JUDGMENT, and

DECREE of the court that this lawsuit is dismissed in

its entirety with prejudice, with the parties to bear

their own costs and with leave to the parties, within

49    days,   to    stipulate   to           a    different     basis   for

dismissal     or   to   stipulate       to       the   entry   of   judgment

instead of dismissal, and with leave to any party to

file, within 49 days, a motion to have the dismissal

set aside and the case reinstated or the settlement

enforced, should the settlement not be consummated.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of   the   Federal     Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 9th day of July, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
